UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1454



FREDERICK E. MELVIN,

                                              Plaintiff - Appellant,

          versus


UNITED STEELWORKERS OF AMERICA, LOCAL 959;
MITCH HUGGINS; GIDEON A. MASSEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-00-63-5-BO)


Submitted:   June 21, 2001                 Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick E. Melvin, Appellant Pro Se.    Theresa Faith Merrill,
Assistant General Counsel, UNITED STEELWORKERS OF AMERICA, Pitts-
burgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick E. Melvin appeals the district court’s orders dis-

missing his civil complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Melvin

v. United Steelworkers of America, No. CA-00-63-5-BO (E.D.N.C. Jan.

11 & Mar. 2, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2